UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 29, 2010 CLAYTON WILLIAMS ENERGY, INC. (Exact name of Registrant as specified in its charter) Delaware 001-10924 75-2396863 (State or other jurisdiction of (Commission File (I.R.S. Employer incorporation or organization) Number) Identification Number) 6 Desta Drive, Suite 6500, Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant's Telephone Number, including area code:(432) 682-6324 Not applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17CFR 240.14d-2 (b)) ¨Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17CFR 240.13e-4 (c)) Item 7.01 -Regulation FD Disclosure The Company has updated certain financial and operational information contained in its current investor slide presentation.The investor slide presentation is named “Investor Update – November 2010” and is available to the public under the Investor Relations section of the Company’s website at www.claytonwilliams.com. The Company has prepared this slide presentation to provide public disclosure of certain financial and operational information.The information provided in this presentation was based on information available to the Company as of the date of this filing.The Company does not undertake any obligation to update this investor slide presentation as conditions change or as additional information becomes available. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. CLAYTON WILLIAMS ENERGY, INC. Date: November 29, 2010 By: /s/ L. Paul Latham L. Paul Latham Executive Vice President and Chief Operating Officer Date: November 29, 2010 By: /s/ Mel G. Riggs Mel G. Riggs Senior Vice President and Chief Financial Officer
